Citation Nr: 1431672	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-00 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a 30 percent evaluation for migraines, prior to October 30, 2012.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1997 to October 2009.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for migraines and issues initial ratings for the disability.  The Veteran initially appealed the noncompensable rating assigned in the December 2009 rating decision.  During the pendency of the appeal the RO granted an increased 30 percent rating in a December 2012 rating decision and the Veteran appealed the effective date of that rating, and the matter is now before the Board.

This appeal was processed using the Virtual VA paperless claims processing system, and thus consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The appeal initially included claims for increased evaluations for right and left lower leg anterior and lateral compartment fasciotomies.  As will be explained in more detail below, a review of the Veteran's January 2013 Substantive Appeal, VA Form 9, reflects that he checked box 9B indicating he read the Statement of the Case and only wished to appeal the issue of the effective date of the percentage assigned.  His explanation was likewise limited only to the issue of the effective date for the migraines.  No subsequent statements from the Veteran have been received which include any argument concerning the ratings for his right and left lower legs or otherwise indicate a desire to proceed with the appeal.  See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues).  Furthermore, although the RO certified the issues of increased evaluations for right and left lower leg anterior and lateral compartment fasciotomies, there has been no correspondence from VA directly to the Veteran which would indicate to the Veteran that the issues were still on appeal. 38 C.F.R. § 19.35 (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see e.g. Percy v. Shinseki, 23Vet. App. 37, 46 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  In light of the above, as the Veteran has not submitted a timely Substantive Appeal, there is no evidence which creates ambiguity as to the intended scope of the Substantive Appeal and there is no evidence that VA otherwise misled the Veteran, the issues are not presently before the Board.

In his January 2013 substantive appeal to the Board, the Veteran appeared to raise the issue of entitlement to an earlier effective date for the grant of service connection for migraines; specifically seeking an effective date in June 2009.  The Board notes that the Veteran was granted service connection, and an effective date established, in a decision of December 2009, and thus his January 2013 statement amounts to an untimely notice of disagreement with regard to the effective date for the grant of service connection and accordingly represents a freestanding claim for an earlier effective date, and is not currently subject to Board jurisdiction.

Nonetheless, the claim for an earlier effective date for the grant of service connection for migraines has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Entitlement to a 30 percent evaluation for migraines, prior to October 30, 2012 has been fully granted, to the extent possible, and there is no remaining controversy or justiciable claim as regards the matter.


CONCLUSION OF LAW

The matter of entitlement to service a 30 percent evaluation for migraines, prior to October 30, 2012 is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d) (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the December 2009 decision on appeal, the RO granted entitlement to service connection for status-post right and left lower leg anterior and lateral compartment fasciotomies, and migraines.  For all three disabilities, noncompensable ratings were established, effective October 15, 2009 - the day after the Veteran's discharge from active duty.

The Veteran appealed from all three noncompensable ratings assigned in June 2009, and in a decision of December 2012 the RO granted a 30 percent rating for migraines, effective October 30, 2012, along with a statement of the case with regard to the remaining issues with which the Veteran had disagreed.  In his January 2013 substantive appeal, the Veteran indicated that he had read the statement of the case and wished only to appeal the effective date of the "percentage assigned."  He went on to state that he was appealing the effective date of October 30, 2012, and believed that "the effective date should be my first exam in June 2009."  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Court did not hold, however, that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  Id. At 39 (citing Hamilton v Brown, 4 Vet. App. 528, 544 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

Here, the Veteran indicated that he was satisfied with the 30 percent evaluation, but desired an earlier effective date for that evaluation.  In other words, the Veteran expressly limited his appeal to the issue of a 30 percent evaluation prior to October 30, 2012.  

In an April 2014 rating decision, the RO granted a 30 percent rating for migraines, effective October 15, 2009 - the date on which service connection became effective.

To the extent that the Veteran is claiming entitlement to an earlier effective date for the grant of service connection, this matter has been referred to the RO for initial adjudication.  With regard to the remaining matter - entitlement to an earlier effective date for the grant of a 30 percent evaluation - the Board notes that the benefit sought was fully satisfied by the April 2014 rating decision.

As there remain no allegations of errors of fact or law for appellate consideration on this particular matter, the Board finds that there is no controversy or justiciable claim regarding the Veteran's entitlement to 30 percent evaluation for migraines prior to October 30, 2012.  The matter has already been fully resolved in the Veteran's favor, and the appeal therefore must be dismissed.  See 38 U.S.C.A. § 7105(d) (West 2002).  See also Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As more explained above, the issue certified for appeal by the RO has already been fully resolved in the Veteran's favor.  Consequently, any deficiency in VA's compliance with its duties to notify and assist is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument the Board lacks authority to consider harmless error). 





ORDER

The claim of entitlement to a 30 percent evaluation for migraines, prior to October 30, 2012, is dismissed without prejudice.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


